               Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X      Case No. :
SHAQUILLE DAWKINS,

                                   Plaintiff,
                                                                        COMPLAINT
                   -against-
                                                                        Jury Trial Demanded

SHACK SHACK, INC.,


                                     Defendant.
 -------------------------------------------------------------------X

          Plaintiff SHAQUILLE DAWKINS (“Plaintiff” or “Mr. Dawkins”), by and through his

 attorneys, FISHER TAUBENFELD LLP, alleges against Defendant Shake Shack, Inc.

 (“Defendant” or “The Company” or “The Restaurant”):

                               NATURE OF THE ACTION

          1.       This action arises under the Americans with Disabilities Act of 1990, 42 U.S.C. §

 12101 et seq., as amended (“ADA”), and the Administrative Code of the City of New York § 8-

 101 et seq. (“City Law”) based on Defendant’s refusal to grant Plaintiff a reasonable

 accommodation for his disability and Defendant’s discriminatory and retaliatory termination of

 Plaintiff’s employment because of his disability

          2.       Defendant knowingly violated Plaintiff’s rights under the ADA and City Law as

 such actions were committed intentionally and/or willfully, with knowledge that Plaintiff would

 be economically injured.

          3.       Damages and other legal relief are sought pursuant to the ADA and City Law.

                                       JURISDICTION AND VENUE

          4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (original

 federal question jurisdiction). Supplemental jurisdiction over Plaintiff’s City Law claims is


                                                        1
              Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 2 of 9




conferred by 28 U.S.C. § 1367(a), as such claims are so related in this action within such original

jurisdiction that they form part of the same case or controversy under Article III of the United

States Constitution.

        5.       Venue is proper in this District because Defendant conducts business in this

District, and acts and/or omissions giving rise to the claims alleged herein took place in this district.

        6.       Pursuant to §8-502 (c) of the City Law, Plaintiff served a copy of this Complaint

on the City of New York Commission on Human Rights and on the City of New York Corporation

Counsel.

                                               PARTIES

                                                Plaintiff

        7.       Plaintiff is a New York resident who suffered from a disability (type 1 diabetes)

and was terminated because of his disability.

        8.       Plaintiff was at all times an “employee” within the meaning of the ADA, protected

from discrimination on the basis of disability.

        9.       Plaintiff was at all times a “person” within the meaning of the City Law, protected

from discrimination on the basis of disability.

        10.      Plaintiff was an individual with a “disability,” as defined by the ADA and City

Law, because he had been diagnosed with diabetes in and was suffering from diabetes since 2008.

                                               Defendant

        11.      Defendant is a fast food restaurant chain based in New York City and has various

locations throughout the United States.

        12.      Defendant maintains a principal place of business where Plaintiff worked at 2957



                                                    2
              Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 3 of 9



Broadway, New York, New York 10025.

        13.      At all relevant times, Defendant has continuously been doing business in the State and

City of New York and has continuously employed 15 or more employees, and accordingly is an

“employer” within the definition of the ADA and City Law.

                                    FACTUAL ALLEGATIONS

                 Background regarding Plaintiff’s Employment and His Disability

        14.      On November 9, 2018, Plaintiff began working as a line cook with Defendant.

        15.      Plaintiff’s responsibilities as a line cook included cooking meals for customers and

facilitating the delivery of hot meals on a timely basis

        16.      Plaintiff was diagnosed with type 1 diabetes in 2008.

        17.      He has suffered from the disease to present.

        18.      Because of his disease, Plaintiff has to administer insulin to himself three times a day.

        19.      Plaintiff’s supervisors, Elizabeth Edwards and Alita (LNU), were aware of his

condition and treatment regimen.

                                       Disability Discrimination

        20.      On several occasions, Edwards prohibited Plaintiff from administering insulin at

regular intervals by denying him rest breaks.

        21.      Mr. Dawkins would have to step away from work to take a blood sugar reading to

show Edwards that his sugar was low in order for her to approve his breaks.

        22.      On two occasions, Plaintiff had to leave work early due to low blood sugar because

he was denied a break and could not administer insulin to raise his blood sugar.

        23.      One of the occasions occurred on April 11, 2019 when Plaintiff left work early

due to feeling sick from low blood sugar.

        24.      Plaintiff called out of work the next day by sending an email through the



                                                     3
             Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 4 of 9



Company’s Intranet, “Workday”.



       25.      He was admitted to the hospital with low blood sugar on April 13th.

       26.      Mr. Dawkins called Alita to inform her that he was in the hospital and would not

be able to attend work that day.

       27.      Alita said it was “okay” and instructed Plaintiff to simply bring a doctor’s note

with him when he next reported to work.

       28.      Plaintiff was discharged from the hospital on April 16th and he reported to work

on his next scheduled shift, April 18th.

                                      Unlawful Termination

       29.      Upon arriving at work on April 18th, Plaintiff presented a doctor’s note to the new

store manager, who instructed him to speak with Edwards because he had already been

terminated.

       30.      Shortly thereafter, he spoke with Edwards, who chastised him for not informing

the Company that he would be out of work for so many days.

       31.      Plaintiff explained that he had informed Alita that he was in the hospital and that

Alita told him his absence was “okay” and instructed him to simply bring in a doctor’s note when

he returned to work.

       32.      Despite this explanation, Edwards refused to reinstate him and maintained that

Plaintiff was terminated.

                                   FIRST CAUSE OF ACTION

                                (Failure to Provide a Reasonable
                            Accommodation in Violation of the ADA)

       33.      Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

       34.      By the acts and practices described herein, Defendant violated the ADA by failing


                                                   4
             Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 5 of 9



to accommodate Plaintiff’s disability.

       35.      As a proximate result of the Defendant’s unlawful acts of discrimination, Plaintiff

has endured emotional pain, emotional suffering, inconvenience, mental anguish, loss of

enjoyment of life, loss of personal dignity, loss of self-esteem, loss of career fulfillment,

embarrassment, humiliation and harm to his reputation.

       36.      As a proximate result of the Defendant’s unlawful acts of discrimination, Plaintiff

has suffered and continues to suffer substantial losses in past and future earnings and other fringe

benefits.

                                 SECOND CAUSE OF ACTION

                          (Discriminatory Termination of Employment
                           Based on Disability in Violation of the ADA)

       37.      Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

       38.      Plaintiff’s physical impairment as described in this Complaint constitutes a

disability within the meaning of the ADA.

       39.      Defendant willfully violated the ADA when it terminated Plaintiff’s employment

because of his disability.

       40.      As a proximate result of Defendant’s unlawful acts of discrimination, Plaintiff has

endured emotional pain, emotional suffering, inconvenience, mental anguish, loss of enjoyment

of life, loss of personal dignity, loss of self-esteem, loss of career fulfillment, embarrassment,

humiliation and harm to his reputation.

       41.      As a proximate result of the Defendant’s unlawful acts of discrimination, Plaintiff

has suffered and continues to suffer substantial losses in past and future earnings and other fringe

benefits.




                                                   5
              Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 6 of 9



                                    THIRD CAUSE OF ACTION

                             (Retaliatory Termination of Employment
                            Based on Disability in Violation of the ADA)

        42.       Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

        43.       Plaintiff suffered from a disability and requested a reasonable accommodation for

his disability.

        44.       Defendant willfully violated the ADA when it terminated Plaintiff’s employment

because he requested an accommodation for his disability.

        45.       As a proximate result of Defendant’s unlawful acts of retaliation, Plaintiff has

endured emotional pain, emotional suffering, inconvenience, mental anguish, loss of enjoyment

of life, loss of personal dignity, loss of self-esteem, loss of career fulfillment, embarrassment,

humiliation and harm to his reputation.

        46.       As a proximate result of the Defendant’s unlawful acts of retaliation, Plaintiff has

suffered and continues to suffer substantial losses in past and future earnings and other fringe

benefits.

                                   FOURTH CAUSE OF ACTION

                                  (Failure to Provide a Reasonable
                              Accommodation in Violation of City Law)

        47.       Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

        48.       By the acts and practices described herein, Defendant intentionally and willfully

violated City Law by failing to accommodate Plaintiff’s disability.

        49.       As a proximate result of Defendant’s unlawful acts of discrimination, Plaintiff has

endured emotional pain, emotional suffering, inconvenience, mental anguish, loss of enjoyment

of life, loss of personal dignity, loss of self-esteem, loss of career fulfillment, embarrassment,

humiliation and harm to his reputation.



                                                     6
              Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 7 of 9



        50.       As a proximate result of Defendant’s unlawful acts of discrimination, Plaintiff has

suffered and continues to suffer substantial losses in past and future earnings and other fringe

benefits.

                                     FIFTH CAUSE OF ACTION

                            (Discriminatory Termination of Employment
                            Based on Disability in Violation of City Law)

        51.       Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

        52.       By the acts and practices described herein, Defendant intentionally and willfully

violated City Law by terminating Plaintiff’s employment because of his disability.

        53.       As a proximate result of Defendant’s unlawful acts of discrimination, Plaintiff has

endured emotional pain, emotional suffering, inconvenience, mental anguish, loss of enjoyment

of life, loss of personal dignity, loss of self-esteem, loss of career fulfillment, embarrassment,

humiliation and harm to his reputation.

        54.       As a proximate result of Defendant’s unlawful acts of discrimination, Plaintiff has

suffered and continues to suffer substantial losses in past and future earnings and other fringe

benefits.

                                     SIXTH CAUSE OF ACTION

                             (Retaliatory Termination of Employment
                          Based on Disability in Violation of the City Law)

        55.       Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

        56.       Plaintiff suffered from a disability and requested a reasonable accommodation for

his disability.

        57.       Defendant willfully violated City Law when it terminated Plaintiff’s employment

because he requested an accommodation for his disability.

        58.       As a proximate result of Defendant’s unlawful acts of retaliation, Plaintiff has




                                                     7
                 Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 8 of 9



endured emotional pain, emotional suffering, inconvenience, mental anguish, loss of enjoyment

of life, loss of personal dignity, loss of self-esteem, loss of career fulfillment, embarrassment,

humiliation and harm to his reputation.

       59.          As a proximate result of the Defendant’s unlawful acts of retaliation, Plaintiff has

suffered and continues to suffer substantial losses in past and future earnings and other fringe

benefits.

                                        PRAYER FOR RELIEF

       60.          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

awarding Plaintiff:

            a)      back pay

            b)      prejudgment interest

            c)      front pay

            d)      damages for all employment benefits Plaintiff would have received but for the

                    unlawful acts and practices of Defendant;

            e)      liquidated damages;

            f)      reasonable attorneys' fees and costs incurred in this action; and

            g)      any other relief that the Court deems just and proper.




                                                      8
Case 1:20-cv-04047-LTS Document 1 Filed 05/26/20 Page 9 of 9



                  DEMAND FOR TRIAL BY JURY

   Plaintiff demands a trial by jury.


                                            Respectfully submitted,

                                            FISHER TAUBENFELD LLP




                                            ______________________________
                                            Liane Fisher, Esq. (LF5708)
                                            Attorneys for Plaintiff
                                            225 Broadway, Suite 1700
                                            New York, New York 10007
                                            Phone: (212) 571-0700
                                            Fax: (212) 505-2001




                                        9
